F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            FEB 23 2000
                                   TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 THOMAS HORTON,

           Petitioner-Appellant,
 v.                                                       No. 99-6285
 STEPHEN W. KAISER,                                 (D.C. No. CIV-99-62-T)
                                                          (W.D.Okla.)
           Respondent-Appellee.


                             ORDER AND JUDGMENT           *




Before SEYMOUR , Chief Judge, EBEL and BRISCOE, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Thomas Horton, an Oklahoma state prisoner appearing pro se, seeks a

certificate of appealability to appeal the district court’s denial of his 28 U.S.C.

§ 2254 petition for writ of habeas corpus on statute of limitations grounds.


       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Because we conclude Horton has failed to make “a substantial showing of the

denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), we deny his request for a

certificate of appealability and dismiss the appeal.

                                          I.

      On November 3, 1994, Horton pled guilty in the District Court of

Comanche County, Oklahoma, to one count of second degree burglary, after

former conviction of two or more felonies. He was subsequently sentenced on

December 16, 1994, to life imprisonment. Horton filed a pro se notice of appeal

in the Oklahoma Court of Criminal Appeals (OCCA) on January 26, 1995. The

OCCA dismissed the appeal on August 15, 1996, concluding Horton waived his

right to appeal by failing to timely file a motion to withdraw his guilty plea.

      Horton filed an application for post-conviction relief in state district court

on July 31, 1996. The state district court denied the application on May 7, 1997.

Horton appealed and, on August 12, 1997, the OCCA affirmed the denial of the

application.

      Horton filed his federal habeas petition on January 14, 1999. The district

court, acting upon a report and recommendation issued by a magistrate judge,

dismissed Horton’s petition as untimely. The district court subsequently denied

Horton’s request for a certificate of appealability, as well as his motion to

proceed in forma pauperis on appeal.


                                          2
                                          II.

      On April 24, 1996, Congress amended what had been “the long-standing

prior practice in habeas corpus litigation that gave a [state] prisoner virtually

unlimited amounts of time to file a habeas petition in federal court,” and

“established a one-year period of limitations for [federal] habeas petitions.”

Hoggro v. Boone, 150 F.3d 1223, 1224 (10 th Cir. 1998) (citing 28 U.S.C.

§ 2244(d)(1)). By statute, the one-year period of limitations generally begins

running from “the date on which the judgment became final by the conclusion of

direct review or the expiration of the time for seeking such review.” 28 U.S.C.

§ 2244(d)(1)(A). For prisoners whose convictions became final prior to April 24,

1996, however, the new “one-year statute of limitations does not begin to run

until April 24, 1996.” Hoggro, 150 F.3d at 1225; United States v. Simmonds, 111

F.3d 737, 744-46 (10 th Cir. 1997).

      The one-year period of limitations can be tolled by ongoing post-conviction

litigation in state court. See Hoggro, 150 F.3d at 1226. In particular, 28 U.S.C. §

2244(d)(2) provides “[t]he time during which a properly filed application for

State postconviction or other collateral review with respect to the pertinent

judgment or claim is pending shall not be counted toward” the one-year period of

limitation. We have also indicated the one-year period of limitations “may be

subject to equitable tolling.” Miller v. Marr, 141 F.3d 976, 978 (10 th Cir.), cert.


                                           3
denied, 119 S.Ct. 210 (1998).

      Here, a review of the record on appeal demonstrates, without question, that

Horton’s federal habeas petition was untimely. Because Horton did not move to

withdraw his guilty plea within ten days of his sentence, his conviction and

sentence became final under Oklahoma law on December 26, 1994. See Rule

4.2(A), Rules of the Ct. of Crim. App., Okla. Stat. tit. 22, Ch. 18, App.

Therefore, his one-year period of limitations under the AEDPA began running on

April 24, 1996. The period was tolled from July 31, 1996, when Horton filed his

application for post-conviction relief in state district court, until August 12, 1997,

when the OCCA affirmed the denial of his application. From that point forward,

the period of limitations was running and effectively expired on May 5, 1998,

well prior to the filing of Horton’s federal habeas petition.

      Although Horton argues for an indefinite period of equitable tolling, we

agree with the district court that none of his proffered reasons justify such a

result. First, because there is no right to counsel in collateral proceedings,

Pennsylvania v. Finley, 481 U.S. 551, 555 (1987), the unavailability of counsel or

other “trained persons” to assist him does not constitute proper “cause” to justify

his failure to file a timely petition. See Whiddon v. Dugger, 894 F.2d 1266, 1267

(11th Cir. 1990). Likewise, Horton’s alleged ignorance of the AEDPA’s one-year

time limitation does not constitute sufficient cause to warrant invocation of


                                           4
equitable tolling principles. See Miller, 141 F.3d at 978 (concluding that

petitioner’s lack of awareness of AEDPA limitation period did not warrant

equitable tolling); cf. Rodriguez v. Maynard, 948 F.2d 684, 688 (10th Cir. 1991)

(holding that “pro se status and . . . corresponding lack of awareness and training

on legal issues do not constitute adequate cause” for failure to raise an issue in a

previous habeas petition). Lastly, the alleged lack of adequate library facilities

does not constitute cause, at least where, as here, the petitioner has not otherwise

demonstrated due diligence in pursuing his federal habeas claims. See Miller,

141 F.3d at 978 (refusing to apply equitable tolling where inmate “provided no

specificity regarding the alleged lack of access and the steps he took to diligently

pursue his federal claims”).

      We GRANT the motion to proceed in forma pauperis, DENY the

application for certificate of appealability, and DISMISS the appeal. The

mandate shall issue forthwith.

                                               Entered for the Court

                                               Mary Beck Briscoe
                                               Circuit Judge




                                           5